

	

		II

		109th CONGRESS

		1st Session

		S. 1827

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. DeMint (for himself,

			 Mr. Durbin, and Mr. Cornyn) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To amend the Public Health Service Act to provide for the

		  public disclosure of charges for certain hospital services and

		  drugs.

	

	

		1.Short titleThis Act may be cited as the

			 Hospital Price Reporting and

			 Disclosure Act of 2005.

		2.Public disclosure

			 of hospital dataPart B of

			 title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by

			 adding at the end the following new section:

			

				249.Data reporting

				by hospitals and public posting(a)Semiannual reporting

				requirementNot later than 80

				days after the end of each semiannual period beginning January 1 or July 1

				(beginning more than one year after the date of the enactment of this section),

				a hospital shall report to the Secretary the following data:

						(1)The frequency with which the hospital

				performed each service selected under subparagraph (A) or (B) of subsection

				(c)(1) in an inpatient or outpatient setting, respectively, during such

				period.

						(2)The frequency with which the hospital

				administered a drug selected under subparagraph (C) of such subsection in an

				inpatient setting during such period.

						(3)If the service

				was so performed or the drug was so administered during such period, the

				average charge and the medium charge by the hospital for such service or drug

				during such period.

						(b)Public

				availability of data

						(1)Public posting

				of dataThe Secretary shall

				promptly post, on the official public Internet site of the Department of Health

				and Human Services, the data reported under subsection (a). Such data shall be

				set forth in a manner that promotes charge comparison among hospitals.

						(2)Notice of

				availabilityA hospital shall

				prominently post at each admission site of the hospital a notice of the

				availability of the data reported under subsection (a) on the official public

				Internet site under paragraph (1).

						(c)Selection of

				services and drugsFor purposes of this section:

						(1)Initial

				selectionBased on national data, the Secretary shall select the

				following:

							(A)The 25 most

				frequently performed services in a hospital inpatient setting.

							(B)The 25 most

				frequently performed services in a hospital outpatient setting.

							(C)The 50 most

				frequently administered drugs in a hospital inpatient setting.

							(2)Updating

				selectionThe Secretary shall periodically update the services

				and drugs selected under paragraph (1).

						(d)Civil money

				penaltyThe Secretary may impose a civil money penalty of not

				more than $10,000 for each knowing violation of subsection (a) or (b)(2) by a

				hospital. The provisions of subsection (i)(2) of section 351A shall apply with

				respect to civil money penalties under this subsection in the same manner as

				such provisions apply to civil money penalties under subsection (i)(1) of such

				section.

					(e)Administrative

				provisions

						(1)In

				generalThe Secretary shall prescribe such regulations and issue

				such guidelines as may be required to carry out this section.

						(2)Classification

				of servicesThe regulations

				and guidelines under paragraph (1) shall include rules on the classification of

				different services and the assignment of items and procedures to those services

				(including inpatient diagnostic related groups (DRGs), outpatient procedures,

				and tests) and classification of drugs. For purposes of the preceding sentence,

				classification of drugs may include unit, strength, and dosage

				information.

						(3)Computation of

				average and median charges

							(A)In

				generalThe regulations and guidelines under paragraph (1) shall

				include a methodology for computing an average charge and a median charge for a

				service or drug, in accordance with subparagraph (B).

							(B)MethodologyThe

				methodology prescribed by the Secretary under subparagraph (A) shall ensure

				that the average charge and the median charge for a service or drug reflect the

				amount charged before any adjustment based on a rate negotiated with a third

				party.

							(4)Form of report

				and noticeThe regulations

				and guidelines under paragraph (1) shall specify the electronic form and manner

				by which a hospital shall report data under subsection (a) and the form for

				posting of notices under subsection (b)(2).

						(f)Rules of

				Construction

						(1)Non-preemption

				of State lawsNothing in this

				section shall be construed as preempting or otherwise affecting any provision

				of State law relating to the disclosure of charges or other information for a

				hospital.

						(2)ChargesNothing

				in this section shall be construed to regulate or set hospital charges.

						(g)DefinitionsFor

				purposes of this section:

						(1)HospitalThe

				term hospital has the meaning given such term by the

				Secretary.

						(2)DrugThe

				term drug includes a biological and a non-prescription drug, such

				as an

				ointment.

						.

		

